Citation Nr: 1014932	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service connected duodenal ulcer 
with gastroesophageal reflux disease. 

2.  Entitlement to service connection for hiatal hernia, to 
include as secondary to service connected duodenal ulcer with 
gastroesophageal reflux disease.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer with gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from April 1946 to December 
1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and May 2008 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
October 2006 decision denied service connection for a hiatal 
hernia and denied an increased evaluation for duodenal ulcer 
with GERD.  The May 2008 decision, which represents a 
reconsideration of a May 2007 decision, denied service 
connection for diabetes mellitus, type II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in a May 2007 substantive appeal that 
he did not want a hearing before the Board.  However, in an 
October 2008 substantive appeal regarding the diabetes 
mellitus issue, the Veteran requested to appear personally 
before the Board and give testimony concerning his appeal.  
The Veteran also made reference to the appeals regarding his 
hiatal hernia and duodenal ulcer with GERD.  Although the 
Veteran indicated that he wanted a Central Office hearing, he 
stated in accompanying correspondence that he was open to any 
other type of hearing, and requested notice regarding any 
hearing options.  It does not appear that he subsequently 
withdrew the hearing request, nor did the RO address the 
Veteran's request for information regarding options. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2009), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
required.)

The RO should contact the Veteran and 
inform him of all options for a Board 
hearing, to include videoconference 
hearings, in person Travel Board hearings, 
and Central Office hearing.  Determine 
which type of Board hearing the Veteran in 
fact desires.  The RO should then either 
schedule the Veteran for the requested 
hearing or return the case to the Board 
for appropriate action.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



